Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 15/929,268 filed on April 21, 2020. Claim(s) 1-6 are currently pending and have been examined.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on May, 07, 2019, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit configured to perform,” in claim(s) 1-3.
“information processing device configured to,” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Step 1: Independent Claim 6 is merely software per se, which, does not fall within at least one of the four categories of patent eligible subject matter. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). In this case, Independent Claim 6 is an idea without a physical embodiment when the claim recites ‘’a program causing a computer to perform an information processing method…the information processing method comprising,’’ because the program rather than the intended physical embodiment (e.g., computer) is being used to perform the function. Therefore, Claim 6 does not fall within at least one of the four categories of patent eligible subject matter. Examiner, respectfully, notes that since the applicant can easily amend to include the intended computer environment, the analysis is proceeded as if the computer is positively recited further analysis will be provided below.

	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 4-6, recites an entity determining a travel plan for the purchase of a replenishment commodity in a sales territory, which, the travel plan is based on the purchase location of the replenishment commodity. Independent Claim(s) 1 and 4-6, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial interactions (e.g., sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim(s) 1 and 4-6, recite(s) “determining a replenishment commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory,” and “creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location,” step(s)/function(s) are merely certain methods of organizing human activity: commercial interactions (e.g., sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim(s) 1 and 5-6, are similar to an entity determining a traveling plan for a sales vehicle that will sale a replenishment commodity in a predetermined sales territory. The mere recitation of generic computer components (Claim 1: an information processing device and control unit; Claim 4: information processing device; Claim 5: a computer; and Claim 6: a computer) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 5-6 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 4-6 as a whole describes how to generally “apply,” the concept(s) of “determining,” and  “creating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: an information processing device and control unit; Claim 5: a computer; and Claim 6: a computer). Examiner, notes that the information processing device, control unit, and the computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Here, the additional elements are merely determining and creating, information which, is merely using the additional elements in their ordinary capacity to determine a commodity to be sold in a sales area and creating a travel plan for a sales vehicle based on location information thus amount to no more than “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2-3: The various metrics of Claim(s) 2-3 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
	The dependent claim(s) 2-3 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-6 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 2013/0297463) in view of Mu (US 2019/0057478).
	Regarding Claim 1, Garber, teaches an information processing device that manages traveling of a mobile-shop vehicle which sells commodities to users and which is able to travel 
determining a replenishment commodity which is a commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (Paragraph(s) 0025 and 0028-0029)(Garber teaches a taxi vending machine (i.e., mobile-shop vehicle) that includes items for sale such as beverages and/or snack items for a geographic area. Garber, further, teaches that inventory levels for an individual item can be determined and if the level for one of the several items are depleted faster than the others then the inventory module can trigger an inventory replenishment request for the item (i.e., determining a replenishment commodity sold by the mobile-shop vehicle in a predetermined sales territory). Examiner, notes, that the control module (i.e., control unit) can operate on a computer system associated with an individual passenger vehicle for hire, which, the control module can receive inventory data from the vending machine, location data that can be used to determine replenishment actions and depots, see paragraph 0039)
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (Paragraph(s) 0030 and 0032-0033)(Garber teaches that distance between the location of the passenger vehicle and inventory replenishment depots’ within a specific geographic location are determined, see paragraph 0030.  Garber, further, teaches location information (e.g., street address) of the depot (i.e., at least position information of the purchase location) will be provided to the driver via a display, which, will direct the driver to the replenishment facility)
	With respect to the above limitations: while Garber teaches a taxi that carries items for sell, which, the taxi module is able to determine the level of inventory for an item and then direct the taxi to a replenishment location based on determining the replenishment’s location and providing the location to the taxi. However, Garber, doesn’t explicitly teach that the vehicle will travel autonomously. 
	But, Mu in the analogous art of supply and demand in high demand area , teaches vehicle which is able to travel autonomously. (Paragraph(s) 0024 and 0032)(Mu teaches a service vehicle that includes an autonomous vehicle, which, the vehicle is able to determine the high demand areas and autonomously travel to those areas in need of service)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a taxi that is able to determine inventory that is running low and determine a replenishment depot for replenishing the items of Garber, by incorporating the teachings of an autonomous vehicle that is able to determine a high area demand and autonomously travel to the high demand are of Mu, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help notify drivers of high demand areas more accurately. (Mu: Paragraph 0005)

	Regarding Claim 2, Garber/My, teaches all the limitations as applied to Claim 1 and wherein the control unit is configured to create the traveling plan such that the mobile-shop vehicle moves from the predetermined sales territory to the purchase location, is replenished with the replenishment commodity in the purchase location, and then returns to the predetermined sales territory. (Paragraph(s) 0030, 0033, and 0038)(Garber teaches a taxi that sales items to customers is able to determine a replenishment depot for the taxi based on inventory level within the vehicle. further, teaches that the vehicle is able to travel to the replenishment depot and after being replenished is able to then leave the depot and travel to a geographic area for picking up new fares))

	Regarding Claim 3, Garber/Mu, teaches all the limitations as applied to Claim 2 and wherein the control unit is configured to additionally perform: 

creating the traveling plan such that the mobile-shop vehicle having been replenished with the replenishment commodity in the purchase location returns to the predetermined sales territory before the specific time period. (Paragraph(s) 0030, 0033, and 0038)(teaches a taxi that sales items to customers is able to determine a replenishment depot for the taxi based on inventory level within the vehicle. further, teaches that the vehicle is able to travel to the replenishment depot and after being replenished is able to then leave the depot and travel to a geographic area for picking up new fares)
	With respect to the above limitations: while Garber teaches a taxi that sells items to customers is able to determine inventory level within the vehicle and replenishment depots to travel to. Garber, further, teaches that the taxi is able to travel to the replenishment depot and then travel to a geographic area with fare request. However, Garber, doesn’t explicitly teach determining a territory that is predicted to be greater than other time periods. 
	But, Mu in the analogous art of traveling to high demand areas, teaches identifying a specific time period which is a time period in which a sales quantity of the replenishment commodity in the predetermined sales territory is predicted to be greater than those in other time periods based on a sales condition of the replenishment commodity in the predetermined sales territory. (Paragraph(s) 0024, 0028, 0032, and 0037); and (Claim 8)(Mu teaches the vehicle is able to determine high demand areas that have supply shortage issues, which, the vehicle will select the area to travel to within a time period) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a taxi that is able to determine inventory that is running low and determine a replenishment depot for replenishing the items of Garber, by incorporating the teachings of an autonomous vehicle that is able to determine a high area demand and autonomously travel to the high demand are of Mu, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help notify drivers of high demand areas more accurately. (Mu: Paragraph 0005)

	Regarding Claim 4, Garber/Mu, teaches a mobile-shop vehicle that sells commodities to users and that is able to travel autonomously, the mobile-shop vehicle comprising an information processing device configured to perform: 
determining a replenishment commodity which is commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (See, relevant rejection of Claim 1(a))
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (See, relevant rejection of Claim 1(b))

	Regarding Claim 5, Garber/Mu, teaches an information processing method of managing traveling of a mobile-shop vehicle which sells commodities to users and which is able to travel autonomously, the information processing method being performed by a computer, the information processing method comprising: 
determining a replenishment commodity which is commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (See, relevant rejection of Claim 1(a))
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (See, relevant rejection of Claim 1(b))

	Regarding Claim 6, Garber/Mu, a program causing a computer to perform an information processing method of managing traveling of a mobile-shop vehicle which sells commodities to users and which is able to travel autonomously, the information processing method comprising:
determining a replenishment commodity which is commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (See, relevant rejection of Claim 1(a))
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (See, relevant rejection of Claim 1(b))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628